DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Status of Claims
Claims 16, 18-19, 21-28 and 31 were rejected in Office Action mailed on 06/28/2021.
Applicant filed a response, amended claims 16 and 19 and cancelled claims 18 and 31. Claims 1-15, 17 and 20 were previously cancelled.
Claims 16, 19 and 21-30 are currently pending in the application, of claims 29-30 are withdrawn from consideration.    
Claims 16, 19 and 21-28 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 19 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (U.S. Patent 10,418,627) and further in view of Tadano et al. (U.S. Patent Application Publication 2009/0311598).
Regarding claim 16, Hirose teaches a negative electrode material comprising a negative electrode active material particle (abstract);
the negative electrode active material particle comprising a silicon compound particle containing a silicon compound (SiOx 0.5≤x≤1.6) (column 8, lines 39-48),
wherein the silicon compound particle (1) contains at least one or more of Li2SiO3 and Li4SiO4 (column 9, lines1-13), 
the negative electrode material further comprises at least one of a metal compound article (3) containing a metal compound particle containing a metal compound and an aggregate of the metal compound particle (i.e., amorphous metal oxide and metal hydroxide containing one element selected from the group consisting of aluminum and zirconium) (claims 1-2) (see figure 1) (column 7, lines 20-36),
the metal compound particle contains at least one of aluminum and zirconium (claim 2) (column, 4, lines 25-30), 
the metal compound has a bond between a metal element and oxygen (as shown in figure 1) and include an oxide (amorphous metal oxide) (claim 2) (column 7, lines 20-36).  
Hirose does not explicitly teaches the metal compound particle has an average primary particle size of 0.1 µm or more and 4 µm or less, and the aggregate of the metal compound particle has an average secondary particle size of 0.1 µm or more and 20 µm or less. However, Hirose teaches the negative electrode active material particle (which contains the metal 
Tadano, directed to an electrode for a nonaqueous secondary battery (abstract) (paragraph [0002]), teaches a negative electrode (see figure 2-3) (paragraph 0041]) having a negative electrode active material (21B) and a protective film (21C) (paragraph 0040]-[0043]). Further, Tadano teaches the negative electrode active material containing a metal compound particle containing a metal compound and an aggregate of the metal compound particle (i.e., The negative electrode materials may be simple substances, alloys, or compounds of the metal elements or half metal elements or be materials having a phase of at least one type of them as at least a part thereof) (paragraph [0048]-[0049]) wherein the metal compound particle contains at least one of aluminum, zirconium, and yttrium (paragraph [0050]). Tadano teaches the negative electrode active material has a thickness of 8µm (paragraph [0168]) with average particles sizes of 5 to 50µm (paragraph [0008], [0014]) and the protective film has a thickness of 0.1µm to 200µm with particles diameter of 1 to 50µm (paragraphs [0061], [0078]). As shown in figure 3m the negative electrode comprises particles of the negative electrode active material (21B) and particles of the protective film (21C). Clearly, Tadano negative electrode includes average particle sizes that would fall within the claimed range as the thickness and particle sizes cover those sizes. Tadano further teaches the negative electrode active material having high energy density and excellent cycle characteristics (paragraph [0048]).

Regarding claim 19, Hirose teaches the metal compound has a bond between a metal element and oxygen (as shown in figure 1) and include an oxide (amorphous metal oxide) (claim 2) (column 4, lines 25-30).  
Regarding claims 21-23, Hirose does not specifically recites the particulars of the X-ray fluorescence spectrum analysis however, since the negative electrode material of Hirose is substantially identical to the one claimed, it would be expected to have the same properties or characteristics to include the X-ray fluorescence spectrum results as recited in the instant claims. 
Regarding claim 24, Hirose teaches the silicon compound particle has a diffraction peak attributable to a Si(111) crystal face obtained from an X-ray diffraction using a Cu-Ka line, a half value width (2θ) of the diffraction peak is 1.2° or more, and a crystallite size corresponding to the crystal face is 7.5 nm or less (column 5, lines 12-17).
Regarding claim 25, Hirose teaches the silicon compound particle satisfies a relationship of A>B where A is a maximum peak intensity value in Si and Li silicate regions given as a chemical shift value of -60 to -95 ppm, and B is a peak intensity value in a SiO2 region given as a chemical shift value of -96 to -150 ppm, the values being obtained from a 29Si-MAS-NMR spectrum of the silicon compound particle (column 4, lines 44-57) (see figure 5). 

    PNG
    media_image1.png
    262
    497
    media_image1.png
    Greyscale

Regarding claim 26, Hirose teaches the negative electrode active material as described above in claim 16. Further, Hirose teaches the negative electrode active material particle has a median diameter of 0.5µm or more and 15µm or less (column 5, lines 20-25). It is noted that Hirose differ in the exact same diameter as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the diameter of Hirose overlap the instant claimed diameter and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d.
Regarding claims 27, Hirose, teaches the negative electrode active material as described above in claim 16. Further, Hirose teaches the negative electrode active material particle has a surface layer portion containing a carbon material (i.e., carbon coating) (column 2, lines 39-56).  
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (U.S. Patent 10,418,627) and Tadano et al. (U.S. Patent Application Publication 2009/0311598) as applied to claim 16 and 27 above, and further in view of Hirose et al. (JP 2016-35940 A).
Regarding claims 28, Hirose ‘8627, teaches the negative electrode active material as described above in claim 16 and 27. Further, Hirose teaches the negative electrode active material particle has a surface layer portion containing a carbon material (i.e., carbon coating) (column 2, lines 39-56) but does not explicitly teach the particulars of the carbon material having a thickness of 10nm or more and 5000 nm or less. However, commonly owned application of Hirose (JP 2016-35940 A), teaches a negative electrode material containing a silicon compound (i.e., SiOx) and LiaSiOx (page 3-4). ‘5940 teaches to obtain excellent battery capacity and safety performance, the active material contains a carbon material (page 3) having a thickness of 1 nm to 10000 nm (page 8-9). This thickness allows the core of the particles to absorb and release lithium ions while exhibiting a protective function (page 8). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon material of ‘8627 to include a thickness as recited in ‘5940 in order to allow the core of the particles to absorb and release lithium ions while exhibiting a protective function hence, obtain excellent battery capacity and safety performance.   
It is noted that ‘5940 differ in the exact same thickness as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness ‘5940 overlap the instant claimed thickness and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d.
Response to Arguments
Applicant’s arguments filed on 09/23/2021 have been fully considered however, upon further consideration, a new ground(s) of rejection is made in view of Tadano.
In response to the amendments where claim 31 has been cancelled, the previous rejection under 112(a) of claim 31 has been withdrawn. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (U.S. Patent Application Publication 2015/0321166).
Yamaguchi et al. (U.S. Patent Application Publication 2009/0111020).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723